Citation Nr: 0007048	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
February 1972 and from May 1980 to September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for residuals of hepatitis and for post-
traumatic stress disorder.  The Board remanded these claims 
in March 1998.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  Hepatitis B was incurred in service as a result of IV 
drug use.

2.  The claim for service connection for post-traumatic 
stress disorder is plausible.

3.  The appellant does not have post-traumatic stress 
disorder based upon an inservice stressor.  


CONCLUSIONS OF LAW

1.  The appellant's hepatitis B carrier status is the result 
of drug abuse and cannot be considered to have been incurred 
in the line of duty.  38 U.S.C.A. §§ 105(a), 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.301(a), (d) (1999).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis

The Board notes that the appellant filed his claim for 
service connection for hepatitis in 1996.

Under Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the former 38 U.S.C. §§ 310 and 331 
(now designated §§ 1110 and 1131) were amended to prohibit, 
effective for claims filed after October 31, 1990, payment of 
compensation for any disability that is "a result of the 
veteran's own . . . abuse of alcohol or drugs."  (Emphasis 
added).  Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991).

Governing regulations now provide that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a) (1999).  The 
definition of drug abuse is the use of illegal drugs, the 
intentional use of prescription or nonprescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  Id. at (d) (1999).

Here, the service medical records reveal that in September 
1971, the appellant contracted hepatitis.  In a September 13, 
1971, treatment report, the appellant was diagnosed with 
hepatitis.  The examiner noted that the appellant reported 
having had used heroin in Vietnam.  He was hospitalized at 
that time.  In the hospitalization report, the examiner 
stated that the appellant admitted to using intravenous 
heroin while in Vietnam, and had done so as recently as May 
1971, but denied any use since that time.  At the time of 
discharge from the hospitalization, in November 1971, it was 
noted that the appellant's hepatitis was resolving.  A 
treatment report revealed that by January 1972, there was no 
evidence of hepatitis.

In a November 1984 private medical record, Dr. Robert I. 
Milstein stated that the appellant reported having used drugs 
while in Vietnam and that the appellant reported having used 
more alcohol in the past few months.  Dr. Milstein stated 
that the appellant was seen by Dr. Noble, who had found a 
tender, enlarged liver below the xiphoid below the right 
costal margin, which was consistent with alcoholic hepatitis.  
The diagnosis was hepatitis, secondary to alcoholism.

The appellant has repeatedly denied in written statements and 
testimony that he did not use any IV drugs while in Vietnam 
and claims that such statement in his service medical records 
is false.

The appellant underwent a VA examination in February 1999.  
The VA examiner stated that review of the service medical 
records revealed that the appellant had "definite 
hepatitis."  He noted that the appellant denied ever using 
IV drugs and ever having a blood transfusion.  The appellant 
reported that he had had a tattoo done in 1969.  The VA 
examiner noted that a June 1996 test was positive for 
hepatitis B core antigen and that the anti-B titer was also 
positive.  He stated that the hepatitis B surface antigen was 
negative.  The VA examiner stated that the appellant reported 
that he had not been tested for hepatitis A or hepatitis C.  
The appellant reported feeling tired and weak for the last 20 
years.  The VA examiner stated that the appellant's liver was 
not palpable and that there was no tenderness, spasms, or 
masses felt.  The diagnosis was positive hepatitis studies 
for hepatitis B, hepatitis C not active at present, and 
hepatitis 1971, type undetermined, but more than likely due 
to hepatitis A.  The VA examiner stated that studies were 
being checked with routine liver studies and undergoing 
studies for hepatitis A, B, and C.

In an April 1999 addendum, the VA examiner stated that 
following the February 1999 examination and further review of 
the claims file, he concluded that the 1971 viral hepatitis 
studies were not done to differentiate viral hepatitis A or 
B.  He stated that due to the documented history of IV drug 
use, that it was as likely as not that this was hepatitis B.  
The VA examiner stated that there was no evidence of active 
liver disease at present, as the bilirubin and enzymes were 
normal.  He stated that the hepatitis screen showed AbcAb 
reactive and HBSAG negative and that, therefore, the veteran 
was a carrier of the hepatitis B virus due to IV drug use.  
The diagnosis was hepatitis B (carrier).

The Board finds that service connection for hepatitis is not 
warranted.  In a November 1996 opinion, the Office of General 
Counsel determined that Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, which is applicable to claims filed 
after October 31, 1990, precluded an injury or disease that 
is a result of a person's own abuse of alcohol or drugs from 
being considered incurred in line of duty and, consequently, 
precluded resulting disability or death from being considered 
service connected.  VAOPGCPREC 11-96 (Nov. 15, 1996); see 
also 38 C.F.R. §§ 3.301(a), (d).  The Board notes that it is 
bound by precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. §§ 19.5, 20.101 (1999).

Here, the medical evidence establishes that the appellant 
incurred hepatitis B in service due to IV drug use.  Based on 
the April 1999 medical opinion, the Board finds that the 
hepatitis the appellant had in service was hepatitis B and, 
further, that it was a result of IV drug use.  The Board has 
considered the appellant's numerous arguments that he did not 
use IV drugs while in service; however, the Board finds his 
statements made at the time the medical record was created 
and prior to the filing of monetary benefits that he had 
engaged in IV drug use are more probative and credible than 
his current statements that he never used IV drugs.  Thus, 
the appellant is a hepatitis B carrier as a result of IV drug 
use, and service connection cannot be granted for such.  38 
U.S.C.A. §§ 105(a), 1110, (West 1991); 38 C.F.R. § 3.301(a), 
(d) (1999); see also VAOPGCPREC 11-96.

II.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with DSM-IV; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post-traumatic 
stress disorder, and submitted medical evidence which 
establishes a relationship between the diagnosis of post-
traumatic stress disorder and the inservice stressors.  In a 
June 1996 VA psychiatric evaluation report, the VA examiner 
entered a diagnosis of post-traumatic stress disorder based 
upon stressors that the appellant had described had occurred 
while he was in Vietnam.  When determining whether a claim is 
well grounded, the evidence submitted in support of the claim 
must be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The Board finds that the June 1996 diagnosis of 
post-traumatic stress disorder based upon inservice stressors 
is sufficient to establish a well-grounded claim for service 
connection for post-traumatic stress disorder.  Cohen, 
10 Vet. App. at 137.

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.  The relevant evidence of record follows.

Review of the service records reveal that the appellant 
served in Vietnam from May 1970 to May 1971.  His military 
occupational specialty was an aircraft mechanic.  He was 
awarded the National Defense Service Medal, Vietnam Service 
Medal; two Overseas bars, Army Commendation Medal with Oak 
Leaf Cluster; and Vietnam Campaign Medical with 60 device.  
The service records do not indicate that the appellant 
received any awards or decorations that would establish that 
he engaged in combat. 

In a May 1985 private medical record, Dr. John Vorenberg 
entered a diagnosis of post Vietnam stress syndrome.  He 
stated that the appellant had been admitted in an extremely 
agitated state.  He stated that the appellant had post-stress 
syndrome, chronic alcoholism, and was depressed.  Dr. 
Vorenberg stated that the appellant was at war with his boss, 
whom he felt was a bureaucrat and made his life harder, 
rather than easier.  Additionally, he stated that the 
appellant was at war with his wife because he was bothered 
that she was hanging out with a woman who was known for being 
unfaithful to her husband.  

In a May 1996 VA Form 21-4138, Statement in Support of Claim, 
the appellant stated that he took care of the helicopters and 
had to fly on many combat missions to make sure that the 
helicopter got off the ground.  He stated that they would 
open fire on villages and any zone where there were no 
Americans and called it "instant death."  The appellant 
stated that he was too young to go into service on his own.  
He stated that he robbed a store post service after seeing a 
movie on Vietnam and had gone to jail because of post-
traumatic stress disorder.

The appellant underwent a VA examination in June 1996.  The 
appellant stated that upon arriving in Vietnam, he was 
immediately hit by the heat and the stench.  He reported that 
rockets had come into the area where he had been assigned and 
that he was often too fearful to go out to the latrine.  He 
stated that he would go up in the helicopter with his buddies 
and at times they would open fire at everything they saw on 
the ground.  The appellant reported having seeing a group of 
soldiers who had hung and then shot a Vietnamese person after 
they found out he was passing information.  He stated that 
while he was in Vietnam, he had the increasing sense that 
life was meaningless and lost all respect for human life.

The VA examiner stated that the appellant appeared to be 
unable to describe specific events related to his war time 
service secondary to increasing agitation and affective 
distress.  The VA examiner noted that review of the 
appellant's claims folder indicated that the appellant had 
not shown up for some post-traumatic stress disorder 
examinations and that the appellant reported that it was due 
to his difficulty with talking about Vietnam.  Additionally, 
the VA examiner noted that 1988 medical records revealed that 
the appellant had not had any depression prior to going to 
service in Vietnam, but that he had developed it following 
his return.

The VA examiner entered a diagnosis of post-traumatic stress 
disorder.  He stated that such diagnosis was entered using 
the DSM III diagnostic criteria.  It was the VA examiner's 
determination that the appellant had experienced events that 
were outside the range of usual human experience and that 
would be markedly distressing to almost anyone.  The VA 
examiner stated that such events consisted of the appellant 
having serious threat to his life or physical integrity, as 
well as sudden destruction of home or community.  He stated 
that these events also included seeing another person who had 
recently been or was being seriously injured and killed as a 
result of physical violence.

In an October 1996 private medical record, Dr. F. Howard 
Buss, entered a diagnosis of post-traumatic stress disorder.  
He stated that the appellant reported having served in 
Vietnam and although he was not physically hurt, he had been 
"mentally wounded."  The appellant reported that he 
experienced flashbacks from his experiences in Vietnam.

The appellant had a hearing before this Board Member in 
January 1998.  He stated that he was being treated for post-
traumatic stress disorder at the VA Medical Center.  He 
testified that they had taken North Vietnam sympathizers and 
put them up on a pole and had opened fire on them.  He stated 
that they would then take the person down from the pole and 
throw them into the ocean.  The appellant stated that while 
he was up in a helicopter, they would open fire on villagers.  
He stated that the first day he arrived in Vietnam, they were 
attacked with incoming rockets and mortars and that there 
were numerous attacks during his service in Vietnam.  The 
appellant stated that he had almost gotten killed.  He stated 
that two fellow soldiers were killed but that he could not 
remember their names.

In June 1998 and December 1998 letters, Dr. Herbert I. 
Rothfarb stated that the he had treated the appellant in 1971 
as a result of emotional difficulties that the appellant had 
experienced while serving in Vietnam and that the appellant 
had been treated for post-traumatic stress disorder with 
associated battle fatigue and confusion at that time.

In a December 1998 VA Form 21-4138, the appellant reported 
that upon arriving in Chu Lai, he was attacked and bombarded 
by enemy rocket fire, which had caused a lot of casualties.  
He stated that it was horrifying.  Additionally, he stated 
that in November or December of 1970, while he was at a 
hospital, he and others took hits from rocket fire and that 
body parts were all over the place.  He told of the incident 
where they tied a Vietnamese man to a pole and opened fire on 
him and threw his body into the ocean.  The appellant stated 
that the most stressful times were when the Vietcong would 
try to attack their compound.  He stated that in May 1971, he 
was at the orderly room getting paperwork completed when one 
of their own guys snapped and tried to kill the commanding 
officer of their company by shooting rounds into the orderly 
room, almost killing him.  Finally, he stated that as he got 
ready to go home, they came under heavy rocket attacks.

In a January 1999 letter, Dr. Bernard S. Yudowitz stated that 
he had seen the appellant in June 1991 for battle fatigue and 
confusion, which was now known as post-traumatic stress 
disorder.

The appellant's stressors were submitted to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  In an April 1999 letter, the USASCRUR stated 
that records substantiated that an armed soldier had held 
several personnel at bay while waiting for the commanding 
officer in order to kill him, but that the only time the 
weapon was discharged was when a fellow soldier wrested the 
perpetrator to the floor.  It stated that report indicated 
that no one was injured.  USASCRUR stated that it was unable 
to verify the May 1971 attack, but that Chu Lai had received 
enemy rocket fire in June 1970 and November 1970.

The appellant underwent a VA psychiatric evaluation in May 
1999.  The VA examiner stated that he had had an opportunity 
to review "thoroughly" the appellant's claims files, 
including the treatment notes, and the opportunity to examine 
the appellant.  The appellant reported that as soon as he got 
to Vietnam, he had been welcomed by a barrage of enemy rocket 
attacks.  He stated that he had participated in convoy rides, 
at which time he had been in danger of being killed.  He 
stated that he had witnessed a Vietnamese collaborator who 
was put to death by being placed on a pole and fired at by 
his fellow soldiers.  The appellant stated that he 
participated in helicopter flying missions, during which time 
they shot at anything in sight and that he could hear people 
screaming.  The VA examiner stated the following as to the 
appellant's stressors:

1.  In his 1/13/98 hearing report, page 
8, it states that they used to take North 
Vietnamese sympathizers and put them on a 
pole and used to open fire on them.  [The 
appellant] reported in this interview 
that he had never killed nor was in 
active combat per se.

2.  In the same document on page 13[,] he 
makes reference to Walter Reed Hospital 
being directly hit and nothing left but 
people's intestines.  When asked about 
this incident[,] he stated that he was 
some 15 yards from it and it was caused 
by a rocket.  This examiner found no 
references to such incident on the 
record.

3.  Lastly, pertaining to orderly room 
incident in Vietnam dated 5/26/71, he 
reported that the soldier in question was 
on a hill and firing all over the place; 
the [D]epartment of Navy's report dated 
4/22/99 indicates that this soldier held 
enemy personnel at bay, however, not 
firing his weapon.

4.  Pertaining to enemy rocket attack on 
Chu Lai on 3/16/71, the report confirms 
such attacks.

The VA examiner noted that the appellant had difficulty 
describing events critical to rendering an appropriate 
psychiatric diagnosis.  He stated that the appellant's 
memories of the events in service were not only fragmented 
but inconsistent.  He added that the appellant did not 
provide a coherent picture of the events in service nor had 
there been any signs of distress related to such experiences.  
The examiner observed flat affective reactivity; accompanying 
emotions were missing .  It was also observed that his 
cognitive response style yielded no signs of physiological 
arousal.  His verbalized stressors were not only 
unproductive, but contradictory.  There was no fear detected 
to his own reaction to traumatic memories.
The VA examiner noted that the appellant refused to undergo 
two diagnostic tests.  He entered a diagnosis of generalized 
anxiety disorder with symptoms of dysthymia/mood swings, 
which were of post service origin.  He stated that the 
appellant's description of his subjectively experienced 
symptoms coupled with the thorough review of the clinical 
record did not meet the criteria of a diagnosis of post-
traumatic stress disorder.

In a June 1999 letter, a VA examiner stated that the 
appellant had been treated regularly at the VA Medical Center 
for symptoms if anxiety, depression, social isolation, 
withdrawal, and recurrent flashbacks and intrusive thoughts, 
which were all a result of his chronic and severe post-
traumatic stress disorder.  The VA examiner added that the 
appellant's post-traumatic stress disorder had affected most 
areas of his life, including employment, interpersonal 
relationships, and social interactions.  VA medical records 
confirm that the appellant has been treated for post-
traumatic stress disorder at the VA Medical Center for many 
years.

The appellant underwent diagnostic testing in July 1999.  The 
VA examiner who conducted the May 1999 psychiatric evaluation 
stated that the Minnesota Multiphasic Personality Inventory 
results were invalid because of symptom exaggeration and that 
the Milton Clinical Multiaxial Inventory II results were 
suggestive of an individual with traits that fell into 
schizoid, passive aggressive, aggressive, avoidant, anxiety, 
and dysthymia.  He stated that the results of the diagnostic 
testing supported the diagnosis he had entered in the May 
1999 evaluation report.

The appellant and his wife have submitted numerous statements 
as to why service connection for post-traumatic stress 
disorder is warranted.

As stated above, the diagnosis of post-traumatic stress 
disorder entered by the VA examiner in the June 1996 
psychiatric evaluation establishes a well-grounded claim for 
service connection for post-traumatic stress disorder.  
However, meeting the provisions of 38 C.F.R. § 3.304(f) does 
not require a grant of service connection; rather, 38 C.F.R. 
§ 3.304(f) provides the framework or minimal requirements for 
consideration of a grant of service connection for post-
traumatic stress disorder.  Meeting the provisions of 
38 C.F.R. § 3.304(f) establishes all the elements needed for 
a well-grounded claim.  Once the elements are met, the Board 
must then review all the evidence and assess the weight and 
credibility.  Case law from the United States Court of 
Appeals for Veterans Claims (the Court) has not established 
that VA must accept any diagnosis when the validity of the 
diagnosis is in doubt.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board notes that the May 1985 private medical record from 
Dr. Vorenberg, the October 1996 private medical record from 
Dr. Buss, the June 1998 and December 1998 letters from Dr. 
Rothfarb, the January 1999 letter from Dr. Yudowitz, the June 
1999 letter from a VA examiner, and the VA medical records 
showing treatment for post-traumatic stress disorder do not 
assist the appellant in his claim for service connection for 
post-traumatic stress disorder.  In none of the records, 
letters, or treatment reports, do the examiners report 
inservice stressors.  The private medical examiners enter 
diagnoses of post-traumatic stress disorder without ever 
discussing an inservice stressor or relating the diagnosis of 
post-traumatic stress disorder to an inservice stressor.  See 
38 C.F.R. § 3.304(f).  The same analysis applies to the VA 
examiner's June 1999 letter, wherein he stated only that the 
appellant was being treated for post-traumatic stress 
disorder.  He did not report any inservice stressors upon 
which the diagnosis of post-traumatic stress disorder was 
based.  See id.  Additionally, the treatment reports show 
diagnosis after diagnosis of post-traumatic stress disorder; 
however, there is no report of an inservice stressor or a 
medical opinion offering a nexus between the diagnosis of 
post-traumatic stress disorder and an inservice stressor.  
See id.  Thus, none of the records listed above do not assist 
the appellant in establishing service connection for post-
traumatic stress disorder.

The evidence that supports the appellant's claim for service 
connection for post-traumatic stress disorder is the June 
1996 psychiatric evaluation report.  There, the VA examiner 
stated that he had an opportunity to review the evidence of 
record and examine the appellant.  The VA examiner stated 
that the diagnosis of post-traumatic stress disorder was 
based upon events that were outside the range of usual human 
experience, such as having a serious threat to his life or 
physical integrity, as well as sudden destruction of home or 
community.  The VA examiner further stated that these events 
also included seeing another person who had recently been or 
was being seriously injured and killed as a result of 
physical violence.  In this regard, the Board notes that one 
of the stressors that the appellant reported to this VA 
examiner, having been subjected to rocket fire attacks, has 
been verified.

The evidence against the appellant's claim for service 
connection for post-traumatic stress disorder are the May 
1999 psychiatric evaluation report, in conjunction with the 
July 1999 diagnostic testing results report.  In the May 1999 
psychiatric evaluation report, the VA examiner reviewed the 
evidence of record "thoroughly", reported the inservice 
stressors that the appellant had described and noted which 
one had been verified by the USASCRUR.  The Board notes that 
the examiner stated that the rocket attack in March 1971 had 
been confirmed.  However, the April 1999 letter from USASCRUR 
states that the dates of rocket fore were in June 1970 and 
November 1970.  Regardless, the evidence establishes that the 
appellant was exposed to rocket attacks.

It was the VA examiner's determination that based upon his 
review of the record and examination of the appellant that 
the evidence did not support a diagnosis of post-traumatic 
stress disorder.  Instead, the VA examiner entered a 
diagnosis of generalized anxiety disorder with symptoms of 
dysthymia/mood swings and that such diagnosis was not related 
to service.  Additionally, the VA examiner stated that the 
diagnostic tests that the appellant took were either invalid 
or did not support a diagnosis of post-traumatic stress 
disorder, and he reaffirmed his diagnosis of generalized 
anxiety disorder.

After having reviewed the evidence for and against the 
appellant's claim, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for post-traumatic stress disorder.  The Board 
finds that May 1999 psychiatric evaluation report, coupled 
with the July 1999 diagnostic testing results report, are 
more probative than the June 1996 psychiatric evaluation 
report for several reasons.  

Although both VA examiners had an opportunity to review the 
claims file and examine the appellant, the Board notes that 
the VA examiner who conducted the May 1999 psychiatric 
evaluation had an opportunity to review far more evidence, 
including the June 1996 psychiatric evaluation report and the 
results of psychological testing.  The VA examiner in 1999 
also based his diagnosis on analysis of the appellant's 
subjectively experienced symptoms, especially in connection 
with the his account of the alleged in- service  stressors.  
The VA examiner in the May 1999 evaluation report noted that 
the appellant's memories of the events in service were not 
only inconsistent and fragmented but also contradictory.  
Further, in describing the stressors, he did not exhibit the 
symptoms associated with trauma as set forth in DSM IV.  

Additionally, the examiner stated in the evaluation report 
that the appellant had admitted at the evaluation that he had 
not been in active combat "per se."  However, at the time 
of the June 1996 psychiatric evaluation, the appellant gave 
the VA examiner the impression that he had been in active 
combat (the VA examiner stated that the appellant reported 
"that he experience[d] flashbacks of his combat service in 
Vietnam").

The Board notes that the VA examiner's opinion in the June 
1996 evaluation report is based upon the appellant's history 
only, and that the appellant admitted at the time of the May 
1999 evaluation that he had not engaged in combat "per se."  
Such evidence weighs against the appellant's claim and 
against the VA examiner's opinion in the June 1996 evaluation 
report that the appellant had post-traumatic stress disorder 
based upon inservice stressors, which were combat related.  
Additionally, the Board notes that when the appellant 
underwent objective diagnostic testing, the results either 
were invalid or were not supportive of a diagnosis of post-
traumatic stress disorder.  This evidence also goes against 
the appellant's claim for post-traumatic stress disorder.

For the above reasons, the Board finds that the June 1996 
evaluation report and other evidence supporting the claim is 
outweighed by the May 1999 evaluation report with the July 
1999 diagnostic testing report.  As discussed above, the 
Board has determined that the preponderance of the evidence 
is against the appellant's claim for service connection for 
post-traumatic stress disorder.  Although the VA examiner 
entered a diagnosis of post-traumatic stress disorder in the 
June 1996 evaluation report, the Court has recognized that 
the Board is not compelled to accept a medical opinion; 
rather, if the Board reaches a contrary conclusion, it must 
state its reasons and bases and be able to point to a medical 
opinion other than the Board's own, unsubstantiated opinion.  
Colvin, 1 Vet. App. at 175.  The Board has based its 
determination on the May 1999 psychiatric evaluation report 
and the July 1999 diagnostic testing report.  In the May 1999 
evaluation report, the VA examiner stated that he had an 
opportunity to review the appellant's claims files, to 
include the verified stressors, and made a specific finding 
that the appellant did not have post-traumatic stress 
disorder.  Additionally, the July 1999 diagnostic testing 
report revealed that the results were either invalid or not 
indicative of a diagnosis of post-traumatic stress disorder.

Although the appellant and his wife have alleged that he has 
post-traumatic stress disorder related to his service in 
Vietnam, they are not competent to make a such a diagnosis, as 
that requires a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board must point out that the appellant has most recently 
reported that he did not engage in combat "per se," and 
thus entitlement to application of 38 U.S.C.A. § 1154(b) 
(West 1991) is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for post-traumatic stress disorder, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Service connection for hepatitis is denied.

Service connection for post-traumatic stress disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

